Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/22 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida (US 20220004724) in view of Beauvillier (US 6104291) and White (US 20060038687 )
 Tsuchida teaches
1. A printer assembly comprising: a media hub configured to receive a media roll and supply a media (Fig. 1 see holder 11 for paper labels 3) from the media roll along a media path, wherein the media includes a plurality of labels, wherein each label of the plurality of labels comprises a Radio Frequency Identification (RFID) inlay; 
a media guide positioned adjacent to the media path, wherein the media guide comprises: an RFID antenna 21, the RFID antenna communicatively coupled to an RFID control system (23) and configured to transmit signals to encode the RFID inlay on a first label of the plurality of labels; and at least one shield (61, 62), wherein the at least one shield is positioned adjacent to the RFID antenna to prevent, during an encoding of the RFID inlay on the first label of the plurality of labels, an encoding of the RFID inlay on a second label of the plurality of labels (Tsuchida is silent to the RFID antenna, and shield is included in the media guide; Beauvillier teaches housing/box 312 that comprises antenna 314, shield 320 within the housing and in other embodiment the shields 512 may be adjacent the housing 516; Fig. 3-5, 9; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Beauvillier to place the antenna, read/writer controller, and shield in a housing for easy removal or maintenance; it would have also been obvious that the shields 512 or 912 can be removably placed in or attached to a housing together with other parts including the antenna since the miniaturized chamber can be enlarged as needed
Tsuchida teaches 
“[0023] Amounting position of the RFID tag 4 on the label 3 is determined according to a type, a size, and the like of the label paper 1. In the example of FIG. 2, the RFID tag 4 is arranged on the label paper 1 at a position of a distance Lb (Lb<La) from the leading-end of the label 3 with respect to the total length La in a direction which is the same as the conveyance direction Y of the label 3. The antenna 41 of the RFID tag 4 is arranged so that the longitudinal direction of the antenna 41 is orthogonal to the conveyance direction Y. On the label paper 1, an interval between the RFID tags 4 attached to the adjacent labels 3, that is a pitch of the RFID tags 4, is constant at La+d. The pitch may vary depending on the type, size, and the like of the label paper 1 … The shape and size of the communication available area Aa is limited by the shape and size of the opening 63” (par. 23, 77).
As can be seen, depending on at least the size of the label paper 1, the pitch can vary.  It would have also been obvious before the effective filing date of the claimed invention that the size and type (i.e. coil, dipole, slotted, stacked, SAW) of the RFID antenna would also cause the pitch to vary. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to accommodate the size and type of label paper and RFID antenna, separate shields are needed to effectively enable the reading individual RFID and blocking others during the reading by making shields that can accommodate the corresponding size and type of the label paper or RFID antenna.
It is noted that KSR has opined that
Variations of particular work available in one field of endeavor may be prompted by design incentives and other market forces, either in same field or different one, and if person of ordinary skill in art can implement predictable variation, 35 U.S.C. §103 likely bars its patentability; similarly, if particular technique has been used to improve one device, and person of ordinary skill would recognize that it would improve similar devices in same way, then using that technique is obvious unless its actual application is beyond person's skill, and court resolving obviousness issue therefore must ask whether improvement is more than predictable use of prior art elements according to their established functions…. 
It is common sense that familiar items may have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle.
In this case, upon reading the teachings of Tsuchida, one of ordinary skill in the art would recognize a need for multiple shields with different sizes, each would enable RFID labels mounted 
Tsuchida is silent to the shield being adjustable along the media guide based on the pitch or size.
White discloses it is well known for shields and openings to be adjustable based on the sizes and shapes of tags (Fig. 3-6, par. 38, 48, 55)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of White to enable reading of different sizes and shapes of tags.
2. The printer assembly of claim 1, wherein the at least one shield comprises a material capable of absorbing electromagnetic signals (c6 lines 45-55, c9 lines 36-50).  
3. The printer assembly of claim 2, wherein the material is copper (although silent to copper, this would have been an obvious extension of the teachings as the shields are made of metal).  
4. The printer assembly of claim 1, wherein the media guide comprises a material allowing the signals transmitted by the RFID antenna to pass through the media guide (Beauvillier, Fig. 3-5, 9: signals from antenna can travel outside the housing)
5. The printer assembly of claim 4, wherein the material is plastic (since the shields 62 in Tsuchida and 512 in Beauvillier can achieve the task of shielding other antennas from the antenna’s signals, it would have been obvious before the effective filing date of the claimed invention that the box/housing can be made plastics including clear type for visibility or easy maintenance)
6. The printer assembly of claim 4, wherein the material is transparent (see discussion regarding claims above.)  
7. The printer assembly of claim 1, wherein the at least one shield is configured to be removable from the media guide (see discussion regarding claim 1 above).  
8. The printer assembly of claim 7, wherein the at least one shield is configured to be attached to the media guide at more than one position (see discussion regarding claim 1 above.) 
9. The printer assembly of claim 1, wherein the media guide defines a plane extending outward from a wall of a housing of a printer (although not showing a plane of the guide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a wall of the proposed housing could define a plane extending outward)  
10. The printer assembly of claim 1, wherein the media guide comprises a first shield positioned downstream from the RFID antenna and a second shield positioned upstream from the RFID antenna (see Tsuchida, Fig. 9; Beauvillier, Figs. 5, 9, discussion regarding claim 1 above).  
Re claims 11-20, see discussion regarding claims above.
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887